PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/835,953
Filing Date: 8 Dec 2017
Appellant(s): Scalf, Eric



__________________
Eric Scalf
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/30/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5-7, 10-11, 17-22, 39-44, 46, 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adamski (US 8756952) in view of Jeong (US 2014/0000303). 
	In regard to claims 1, 2, 3, 5, 39, 40, 41, 42, Adamski teaches a refrigerator (10), comprising: 
a cabinet (11); 
a freezer compartment (12) disposed in the cabinet (11); 
a fresh food compartment (14) disposed in the cabinet (11) above the freezer compartment (12) and having a top wall (of 14), a bottom wall (16), and first and second side walls (sidewalls of 14), 
the bottom wall (16) separating the fresh food compartment (14) from the freezer compartment (12); 
an icemaking console (24) extending upwardly from the bottom wall (16) of the fresh food compartment (14) only a portion of a height of the fresh food compartment 
the one or more walls (26, 48) including a first (right wall thereof) facing and spaced apart from the first side wall (right wall) of the fresh food compartment (14); 
one or more first storage elements (28) configured to support a food item within the fresh food compartment (14) and extending between the first side wall (right wall) of the fresh food compartment (14) and the first side wall (right wall) of the icemaking console (24); and an icemaker (32) disposed within the icemaking console (24); 
note that the one or more first storage elements (28) are disposed in a first volume (space thereof) of the fresh food compartment (14) disposed between the first side wall (right wall) of the fresh food compartment (14) and the first side wall (right wall) of the icemaking console (24);
note that the interior compartment (inside 24) of the icemaking console (24) is maintained below a freezing temperature (see whole disclosure, including column 5, line 15-18);
note that one or more fresh food doors (18) closing the fresh food compartment (14); and one or more freezer doors (20) closing the freezer compartment (12);
note that the one or more fresh food doors (18) include one or more hinged doors (see fig. 3);
note that the one or more freezer doors (20) include one or more sliding doors (see Fig. 3).  

However, Jeong teaches centering an icemaking console (32) and teaches that centering an icemaking console (32) relative to the refrigerator cabinet permits greater access to the icemaking console, so as to permit space for a door (41) to the icemaking console (32) and permit an ice bucket (40) to be inserted or withdrawn from the icemaking console (32) between the doors (34, 35) (para. 49 - the doors are configured “not to cover the ice bucket 40 when the doors 34 and 35 are in a closed state so that the ice bucket can be inserted into or drawn from the ice making compartment 32 without opening” the doors).  Therefore the teachings of Jeong motivate moving the icemaking console of Adamski away from the left wall to be provided at a centerline of the cabinet of the refrigerator for the express purpose of providing increased access to the icemaking console without having to open doors (Jeong - para. 49).  Further note that Jeong explicitly teaches that the icemaking console (32) is not only centered in the cabinet of the refrigerator but that the console (32) has a second side wall (left wall of 32) spaced apart from the second side wall (left wall) of the refrigerator, forming a second volume, and having one or more second storage elements (see shelves left of 32) in the second volume configured to support a food item and being between the second side wall (left wall) of the refrigerator and the second side wall (left wall) of the 
Therefore it would have been obvious to a person of ordinary skill in the art to modify the icemaking console (24) of Adamski to be centered in the bottom of the fresh food compartment with second storage elements between the console and the side wall of the fresh food compartment for the purpose of providing the access benefits of Jeong relative to the doors and to provide thermal buffering of the icemaking console from the sides of the refrigerator and to maintain the ease of cooling of the icemaking console.
Note that the modification would maintain the first and second volumes above a freezing temperature (per being in the fresh food compartment 14).  
In regard to claims 6, 43, Adamski teaches an ice dispenser (22) coupled to the icemaking console (24) to dispense ice generated by the icemaker (32), wherein the ice dispenser (22) is, as modified by the Jeong as explained above, externally accessible when the one or more fresh food doors (18) and the one or more freezer doors (20) are closed.  
In regard to claims 7, 44, Adamski teaches that the icemaking console (24) includes a sealing surface (see surface of 16 in Fig. 2, 3) against which at least one 
In regard to claims 17, 52, Adamski teaches that the bottom wall of the fresh food compartment (14) defines an opening (30) into the freezer compartment (12), wherein the icemaking console (24) is positioned over the opening (30) such that the interior compartment (inside 24) of the icemaking console (24) is open to the freezer compartment (12) and is cooled by air circulated within the freezer compartment (12; column 5, lines 15-20).  
In regard to claim 18, Adamski teaches that the interior compartment of the icemaking console (24) is maintained at a below freezing temperature (column 6, line 30).
In regard to claims 19-22, 53, 54, Adamski does not explicitly teach an evaporator disposed behind the icemaking console (24); rearwardly from the icemaker (32); the evaporator is configured to cool the fresh food compartment and the icemaking console includes an interior wall separating the icemaker from the fresh food evaporator; the evaporator including a tube extending through the interior wall and coupled to the icemaker to provide direct cooling of the icemaker.  
However, providing such is well known as taught by Jeong.  Jeong teaches an evaporator (88, 91) disposed within or behind the icemaking console (32) (broadest reasonable interpretation includes within or further back than, and not necessarily requiring collinearity); the evaporator (88) is disposed rearwardly from the icemaker (46, 
In regard to claims 10-11, 46, Adamski, as modified, teaches that MR Ref: ZU088-17091the one or more storage elements (28) include sliding storage elements (crisper drawers - which are storage bins) configured to slide outwardly from the fresh food compartment (14).  Further the modification provides such on each side icemaking console (24), thereby providing first and second sliding storage elements (crisper drawers on either side of centered console).  

Claims 12, 47 are rejected under 35 U.S.C. 103 as being unpatentable over Adamski (US 8756952) in view of Jeong (US 2014/0000303) and any one of Lindinger (US 2016/0003294), Jahrling (US 2013/0142457), or Placke (US 2010/0066224).

	Adamski, as modified, does not explicitly teach a plurality of full extension slide rails permitting substantially full extension thereof.
	However, full extension slide rails are routine as taught by any one of Lindinger, Jahrling, or Placke.  Lindinger teaches it is well known to provide refrigerators (para. 32- “refrigerator”) with a plurality of full extension slide rails (para. 8 - “full extension runner” with rail).  Jahrling teaches a plurality of full extension slide rails (para. 30 - “overextension pull out with three rails” and “full-extension pull out”) for use in a refrigerator (para. 14 - “refrigerators”).  Placke teaches it is well known to provide a refrigerator (“refrigerator” para. 1) with a plurality of full extension slide rails (para. 2 - “telescopic extension slides are known in the form of” “full extension slides”). Placke further teaches how to make such fully extension slides which are structured to reduce wear and tear (para. 5).
Therefore it would have been obvious to a person of ordinary skill in the art to provide the first and second sliding storage elements with full extension slide rails as taught by Lindinger for the purpose of permitting storage elements that can open with a greater access to the interior thereof and make it easier to input larger items and remove larger items.  

items.  Moreover, it would have been obvious to a person of ordinary skill in the art to provide the first and second sliding storage elements with full extension slide rails as taught by Placke for the purpose of permitting storage elements that can open with a greater access to the interior thereof and make it easier to input larger items and remove larger items.

Claims 13-16, 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Adamski (US 8756952) in view of Jeong (US 2014/0000303) and Kim (US 2014/0252938) and any one of Lindinger (US 2016/0003294), Jahrling (US 2013/0142457), or Placke (US 2010/0066224).
Adamski, as modified, teaches most of the claim limitations, but does not explicitly teach a first sliding shelf above the icemaking console and supported by at least one undermounted rails coupled to and supported by the icemaking console.  
However, Kim teaches a sliding shelf (120) above a center storage console (100) and supported by at least one undermounted rails (150) coupled to and supported by (para. 53, 55) the center storage console (100).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the centered icemaking console of Adamski as modified by Jeong above, with a sliding shelf above and supported by the icemaking console, the sliding shelf being supported by at least one undermounted rail 
	In addition, Adamski, as modified, does not explicitly teach that the slide rails provide full extension thereof.  However, full extension slide rails are routine as taught by any one of Lindinger, Jahrling, or Placke.  Lindinger teaches it is well known to provide refrigerators (para. 32- “refrigerator”) with a plurality of full extension slide rails (para. 8 - “full extension runner” with rail).  Jahrling teaches a plurality of full extension slide rails (para. 30 - “overextension pull out with three rails” and “full-extension pull out”) for use in a refrigerator (para. 14 - “refrigerators”).  Placke teaches it is well known to provide a refrigerator (“refrigerator” para. 1) with a plurality of full extension slide rails (para. 2 - “telescopic extension slides are known in the form of” “full extension slides”). Placke further teaches how to make such fully extension slides which are structured to reduce wear and tear (para. 5).  Therefore it would have been obvious to a person of ordinary skill in the art to provide the first and second sliding storage elements with full extension slide rails as taught by Lindinger, for the purpose of permitting storage elements that can open with a greater access to the interior thereof and make it easier to input larger items and remove larger items.  Also, it would have been obvious to a person of ordinary skill in the art to provide the first and second sliding storage elements with full extension slide rails as taught by Jahrling, for the purpose of permitting storage elements that can open with a greater access to the interior thereof and make it easier 

(2) Response to Argument
Appellant's argument (page 10, para. 2) is an allegation that “the proposed combination of Adamski and Jeong does not disclose…an icemaking console that is separated on three sides from the walls of a fresh food compartment of a refrigerator”.  
In response, the allegation should be found unpersuasive since the basis of the allegation is an attack on each of the references individually with no regard to the structure formed by the modification of the primary reference by the teachings of the secondary reference as outlined by the rejection.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
The claim limitation alleged to be missing from the evidence in the prior art reads: “an icemaking console extending upwardly from the bottom wall of the fresh food compartment only a portion of a height of the fresh food compartment and spaced apart from each of the top wall, the first side wall and the second side wall”.  
However, as outlined in the rejection above, Adamski fully teaches an icemaking console (24) extending upwardly from the bottom wall (16) of the fresh food 
Further, the rejection acknowledges that the icemaking console of Adamski is not spaced apart from the second side wall (left wall of the compartment 14).  Therefore the allegation of the Appellant does nothing to respond to the obvious modification of Adamski, as the rejection does not assert that the any one reference teaches all of the claim limitations.
Rather the rejection is founded on the finding of fact that Jeong explicitly teaches that greater access to an icemaking console (32) can be provided by locating the icemaking console between French doors (34, 35) so that the French doors need not be opened to remove or insert the ice bucket (40) (see Jeong - para. 49 - when the doors 34 and 35 are in a closed state so that the ice bucket 40 can be inserted into or drawn from the ice making compartment 32 without opening the doors 34, 35).  This teaching 
Therefore the teachings of Jeong motivate moving the icemaking console of Adamski away from the left wall to be provided at a centerline of the cabinet of the refrigerator between the French doors for the express purpose of providing increased access to the icemaking console without having to open French doors (Jeong - para. 49).  Further, by providing this medial location, this results in a space available for storage of items in the fresh food compartment (14) between the left side wall and the icemaking console (24) and providing shelves and drawers in this space would be immediately obvious to those of ordinary skill in the art so as to take full advantage of all of the space available in the fresh food compartment (14).  
Therefore, the allegation should be found unpersuasive since the obvious modification of Adamski does provide a rationale and motivation to provide the icemaking console extending from the bottom wall and spaced from the refrigerator side walls as claimed, even if no single reference teaches every limitation of claim 1 singularly.

Appellant's argument (page 10, para. 3-5) is an allegation that the explicit suggestion by Jeong that the teachings of the disclosure of Jeong can be applied to 
In response, the allegation should be found unpersuasive since the rejection does not rely on the suggestion cited in Jeong alone, but is founded on all of the teachings of Jeong and all of the stated rationales and suggestions as outlined by the rejection, therefore the allegation fails to address the full scope of the rejection.

Appellant’s argument (page 10, para. 6 - page 11, para. 1) is an allegation that those of ordinary skill in the art would only find it obvious to provide the icemaking compartment 32 within the walls that separate the freezer and the fresh food compartments and that the only reasonable use of the teachings of Jeong is to provide a refrigerator cabinet that is equivalent to the refrigerator of Jeong being rotated by 90 degrees. 
In response, it is noted that the analysis of the Appellant should be found unpersuasive for many reasons.  First, there is no reasonable basis to consider that the refrigerator of Jeong should be rotated on its side in order to evaluate the location of the icemaking console (32) relative to the rest of the refrigerator.  Obviously the refrigerator of Jeong is intended to be used in an upright manner and its relationship with a user is based on its upright position.  A finding that one can imagine the refrigerator of Jeong in a rotated position and find some similarities with the refrigerator of Adamski fails to identify any impropriety of the position of the rejection.  Second, the analysis of the Appellant should be found unpersuasive since it ignores the teachings of Adamski and 

Appellant's argument (page 11, para. 2) is an allegation that modifying the teachings of Jeong into a bottom mounted refrigerator only results in a refrigerator having the features of the refrigerator of Adamski.  
In response, the allegation should be found unpersuasive as the allegation explicitly ignores the teachings of Jeong.  Further, as the allegation presents a fictional modification that has no support or relationship to how refrigerators are actually 

Appellant's argument (page 12, para. 1-2) is an allegation that the imagined rotation of Jeong only has “two sides separated from any wall of the fresh food compartment” and that Jeong does not disclose any structure that is analogous to an icemaking console that is separated on three sides from the walls of the fresh food compartment.  
In response, the allegation should be unpersuasive at the very least because the position of the rejection has nothing to do with rotating the refrigerator of Jeong on its side.  Further, it is noted that the allegation of the Appellant should be found unpersuasive since the rejection and the further explanations above in this Examiner answer have shown that the modification of Adamski to center the icemaking console between the French doors does provide the claimed structure of an icemaking console that is spaced from the walls of the refrigerator on three sides.  Jeong is relied on for showing how the centering of the icemaking console provides the benefit of increasing access to the icemaking console without requiring the French doors to be opened and 

Appellant's argument (page 12, para. 3 - page 13, para. 2) is an allegation that the storage elements to the left of the icemaking console of Jeong are not within a fresh food compartment and that Jeong does not teach an icemaking console centered within the same compartment.
In response, the former allegation should be found unpersuasive as it does not address the actual position of the rejection (which motivates the centering of the icemaker between the French doors).  The rationale and motivation for modifying Adamski does not have be the same rationale as the Appellant has for providing the structure claimed.   Further, there is no requirement in the law that the prior art must teach all of the claimed features in a singular reference and therefore no requirement that the only obvious modification of Adamski must be a singular reference showing an icemaker in the fresh food compartment and spaced from the top and the both side walls.  The modified structure of Adamski meets the claimed limitations exactly as claimed.


In response, the allegation should be found unpersuasive since the teachings of Adamski clearly show that the icemaking console (24) thermally communicates with the freezer compartment (12) through the opening (30) and is desirably closed off from the fresh food compartment (14) and therefore these teachings clearly motivate provision of walls all around the icemaking console (24) when the console (24) is provided in the middle between the French doors in order to retain all of the operational and thermal benefits of Adamski. 

Appellant's argument (page 13, para. 3 - page 14, para. 1) is an allegation that those of ordinary skill in the art would “think only of utilizing that same position in a bottom mount configuration”.  
In response, the allegation should be found unpersuasive since the allegation fails to address the full grounds of the rejection and improperly characterizes the entire motivation of the modification to be founded merely on the “passing reference” to a bottom mount refrigerator and ignores that the rejection does show exactly “how” the teachings of Jeong would be interpreted by those of ordinary skill in the art. 
Further, in response to the allegation that Adamski “quite clearly shows several embodiments that an ice dispenser may be implemented to the side of a French door” it is noted that this allegation entirely fails to address the position of the rejection which has been rehearsed above.  The modification of the icemaker to be centered in the refrigerator cabinet between the French doors provides the explicit benefit explained by dispenser portion of the icemaking console but about greater access into the icemaking console by users without requiring the doors to be opened.  Therefore the allegation should be found unpersuasive.

Appellant's argument (page 14, para. 2) is an allegation that “if one of ordinary skill in the art did not have the benefit of Appellant’s disclosure…one of ordinary skill in the art would not consider obvious the multitude of modifications of the references that would be required to establish a prima facie case of obviousness as to claim 1”.  
In response, it is not clear what multitude of modifications of the references is being referred to.  However, this appears to be an allegation of improper hindsight.  It is noted that the rejection does not rely on any teaching from the Appellant’s disclosure to form the basis for the conclusion of obviousness and therefore there is no evidence of improper hindsight. 

Appellant's argument (page 14, para. 3) is an allegation that “it does not necessarily follow that in order to provide easier access… one needs to move it between the doors”.  Followed by an allegation that the console of Adamski could also be obviously modified to have greater access if modified by the teachings of an entirely other patent reference that the Appellant introduces (see Lee reference) and alleges that it would be obvious to modify Adamski by teachings of Lee and that in such an imaginary rejection, the greater access could be obtained but the modification would not require a centering of the icemaking console.

Further, the allegation should be found unpersuasive since even if the Appellant may be able to identify other obvious modifications of Adamski (by the teachings of Lee for example), such is not evidence of non-obviousness of the claimed invention nor does it provide any contrary evidence that detracts from the obviousness of modifying Adamski as outlined by the rejection.  The possibility of another obviousness modification of the prior art does not somehow make the rejection improper since there is no single obvious modification that the prior art and identifying others does not automatically eliminate the facts supporting obviousness in the present rejection.  Further, there is no requirement in the law that the modification of the rejection must be, in some unidentified way, better than all modifications that the Appellant can imagine in order for the rejection to be supported by the evidence of the prior art. 

Appellant's argument (page 14, para. 4 - page 15, para. 1) is an allegation that 
In response, the rejection does not rely on the teachings of Jeong alone to meet the claim limitations but is supported first by the teachings of Adamski and secondly by the suggestive teachings of Jeong and the motivations of the rejection to locate the icemaking console of Adamski between the French doors to obtain the access benefits of Jeong and still maintain all of the benefits of Adamski.  The fact that Jeong is not relied upon to show the icemaking console in the fresh food compartment is not evidence of impropriety in the rejection, as the rejection does not rely on Jeong for this feature and does not need to show what is already shown in Adamski (icemaking console in the fresh food compartment) in order for the rejection to properly demonstrate that the prior art properly makes all of the claim limitations obvious. 

Appellant's argument (page 15, para. 2) is an allegation that the motivation of the rejection that centering the console would provide improved thermal insulation should be “given very little weight”.  
In response, it is noted that as there is no support for this allegation, the pleadings of the Appellant should not be found persuasive as merely asking for the motivation of the rejection be ignored is not a reason to consider that the motivation is improper.  Further, even undergraduate engineering students understand heat transfer 

Appellant's argument (page 15, para. 2) is an allegation that “it could be argued that by exposing an additional side of their console-like structures to the above-freezing temperatures of the fresh food compartment would provide less thermal insulation”.  
In response, the allegation should be found unpersuasive because heat transfer is proportional to the temperature difference and by making the air on the left side of the console be the air in the fresh food compartment, this leads to a lower temperature difference and thereby a lower heat transferred.  Again this entry level heat transfer science that is inherent to the disclosed situation of Adamski.  By moving the icemaking console away from the “warm” exterior wall, the console itself will take on less heat from the environment and therefore be more thermally insulated from the environment as expressly stated in the rejection.



Appellant's argument (page 17) are an allegation that “it cannot be said that the evaporator 88 is “behind” the icemaker because it is not “at or to the far side” (i.e., the rear side) of the icemaker”. 
In response, the allegation should be found immediately unpersuasive since by the definition provided by the Appellant, the evaporator (with part 91) is indeed to the far side of the icemaker (32) relative to the front of the refrigerator.  The Appellant alleges that the evaporator is not to the far side of the icemaker (32) relative to the front of the refrigerator.  But this is easy to verify is incorrect since Fig. 4 clearly shows that the evaporator is to the far side of the icemaker and the icemaker is further forward and therefore the evaporator is behind the evaporator.  The Appellant does not provide any other explanation and one is left to guess as to how the Appellant concludes that the evaporator is not behind the icemaker.  It appears that the Appellant believes that because the evaporator and the icemaker have portions that overlap the evaporator cannot be behind.  However, the definition of “behind” does not require that every part of the icemaker must be forward of every part of the evaporator.  Rather the definition merely requires that the evaporator is to the far side of the icemaker.  This language is 

Appellant's argument (page 19) is an allegation that full extension slide rails in combination with the claimed console provides a “distinct advantage over the cited art” and “is a non-obvious distinction from the cited art”. 
In response, the allegation should be found unpersuasive since the benefits of providing full extension slide rails does not evaporate or cease to exist merely because the Appellant believes such slide rails to be useful in their refrigerator.  
Further the allegation that providing support for extension of storage elements is a “challenge” is mere attorney pleading with no support whatsoever.  Whatever challenges do exist in properly supporting storage elements, the prior art clearly shows how to provide rail structures that provide full extension of the storage elements and doing so provides the clear and obvious benefit of making it easier to move items in and out of the storage elements. 

Appellant's argument (page 20, para. 1-2) is an allegation that Kim does not disclose any structure that is analogous to an icemaking console. 
In response, the allegation should be found unpersuasive because Kim does not need to disclose an icemaking console in order to make obvious the provision of a shelf 
The Appellant’s allegation that the center storage console is not “console-like” should be found unpersuasive since there is no way to determine what characteristics the Appellant refers to.  And on the other hand the rejection makes it very clear how the center storage console (100) is a console - since oxford dictionary definition is a cabinet space. 

Appellant's argument (page 20, para. 3) is an allegation that the icemaking console provides support to a shelf above the console and that supporting a shelf is “a non-obvious distinction”. 
In response, Kim clearly teaches providing support to a shelf above the center console (100) and explicitly shows that the top of the center console provides a beneficial supporting surface, therefore there is no support for the allegation in view of the extensive evidence of the prior art showing that supporting a shelf in this way is known and understood.

Appellant's argument (page 21) is an allegation that Kim teaches stops and fails to teach full extension slide rails, and that the many references that do teach full 
In response, it is noted first and foremost that the obviousness rejection already acknowledges the teachings of Kim and relies on the other full extension slide rail references to show that providing full extension slide rails is well known and provides clear advantages that the Appellant does not dispute.  It is entirely unclear how the teaching of stops would be any impediment at all to those of ordinary skill in the art, as those of ordinary skill in the art would merely move the stops to a location that permits full extension or remove them and doing so be routine to provide full extension.  
The allegation of the Appellant attaching the references individually does not show any error in the rejection, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant's argument (page 21) is an allegation that the only rails disclosed in Kim are rails 130 and that the supports 150 are channels that support rollers and “are not disclosed as being rails”. 
In response, the allegation should be unpersuasive since there is absolutely no basis for the allegation that the disclosed structure of the identified rails 150 of the prior art reference to Kim are “not rails”.  The Appellant does not provide any supporting explanation of what the Appellant believes is required to meet the recited “rail”.  The Appellant fails to identify what structure the rails 150 of the prior art is missing.  The Appellant merely alleges with no evidence or rationale or argument that the rails 150 are 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
Conferees:
/FRANTZ F JULES/ Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                                
/EDELMIRA BOSQUES/ Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.